Title: From Granville Smith, with Jefferson’s Instructions to George Muter, 6 February 1781
From: Smith, Granville,Jefferson, Thomas
To: Jefferson, Thomas,Muter, George



Sir
6th. February 1781.

The enclosed is from Mr. Thomas respecting his purchase of canoes, and finding the prices much higher than what your Excellency calculated on, you will please to direct me whether I shall instruct him to continue his purchases, or not: also under whose care and direction the four that have come to Westham are to be put. I am Your Excellency’s Obt. Hble. Servt.,
G. Smith Ast.Q.M.Gl.
In Council Feb. 6. 1781.
Colo. Muter will be pleased to order the Overseer of the Foundery negroes or such other person as he thinks proper to receive and take care of the canoes brought and to be brought to Westham until a house can be built for them and the matter arranged. Chains and a lock or locks should be provided.

Th: Jefferson

